PER CURIAM:
Marlon Bramwell appeals the district court’s orders dismissing his petition filed *366pursuant to 28 U.S.C. § 2241 (2000), which the district court construed as a complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and dismissed under 28 U.S.C. § 1915A(b) (2000), and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bramwell v. Fed. Prison Indus., Nos. CA-05-460-7; CA-03-2065 (W.D.Va. July 19 & Sept. 28, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED